Concurring and Dissenting Opinion by
Cercone, J.:
I concur with the vacating of the order of the lower court and the remanding of the case. I dissent, however, from that interpretation of Section 6 of the Blood Test Act (Act of July 13, 1961, P. L. 587, as amended) which would require the submission of the question of guilt to a jury in every case where there is a dispute concerning the results of the blood tests.
*157It is my opinion that if the evidence consists only of two blood tests which are contradictory of each other that the jury should not be permitted to guess as to which one is correct. Section 4 of the Blood Test Act specifically states: “If the experts disagree in their findings or conclusions, the question shall be submitted upon all the evidence.” (Emphasis supplied)
I therefore would hold that if there is no other evidence except the contradictory blood tests, the matter should not be submitted to the jury for a determination of the defendant’s guilt hut the prosecution should he dismissed.